DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment received on 06/13/2022. Claims 1, 3-21 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claims 1 and its dependencies (preamble and line 21) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what the range would be that would make number about? Further clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. 2014/0158775 in view of Ikemoto et al. 2014/0246504 and Eray 8,749,390.

Regarding claim 1, Hofer discloses  A chip card designed to communicate data in a contactless mode with a card reader operating at a reading frequency of about 13.5 MHz, said chip card comprising: a card body (smart card body 302) [FIG 3] [84-89]; a chip module (chip module 306) with a chip and a module antenna, the chip module [FIG 3] [84-89] being accommodated in a cavity made in the card body [84-89]; a card antenna (booster antenna 304) comprising a booster antenna lying on a dielectric layer which is integrated in the card body, and a coupler coil connected in series with the booster antenna, the coupler coil being inductively coupled to the module antenna [89-99], a capacitance element (capacitor 406/408) connected to the card antenna [FIG 4] [92-99], wherein the assembly comprising the capacitance element [89-99] and the card antenna is configured so as to have a first resonance frequency [89-99], characterized in that said chip card comprising the card antenna, the capacitance element and the chip module is configured so as to have a second and a third resonance frequencies [89-99]. However it is unclear as to whether Hofer explicitly discloses the second resonance frequency being lower than the reading frequency and the third resonance frequency being lower than  said reading frequency, where a width of a band of frequencies between said second resonance frequency and third resonance frequencies being equal or greater than about 2 MHz
Ikemoto discloses it is unclear as to whether Hofer explicitly discloses the second resonance frequency being lower than the reading frequency and the third resonance frequency being lower than  said reading frequency [42-48] [FIG 2a-2c]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofer in view of Ikemoto as Ikemoto discloses the process prevents the occurrence of a null point [42]. However, it is unclear as to whether Ikemoto explicitly disclose where a width of a band of frequencies between said second resonance frequency and third resonance frequencies being equal or greater than about 2Mhz.
Eray discloses a width of a band of frequencies between said second resonance frequency and third resonance frequencies being equal or greater than about 2Mhz [col 22, l. 11-23]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofer and Ikemoto in view of Eray as Eray discloses, “obtain an antenna circuit having transmission efficiency and improved transmitting conditions.” [col 4, l. 38-40]. 

Regarding claim 3, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 3. Hofer further discloses the second and third resonance frequencies are lower than said first frequency [82-99].
Regarding claim 15, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 3. Hofer further discloses the booster antenna forms an outer coil and both the capacitance element and the coupler coil are located inside the outer coil [FIG 9e].
Regarding claim 18, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 3. Hofer further discloses a booster antenna and a coupler coil lying on the same main surface of the antenna support  [FIG 9e].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. 2014/0158775 in view of Ikemoto et al. 2014/0246504 and Eray 8,749,390, as applied to claims 1, 3,1 5, and 18 above, and in further view of Danler-Baumgartner (herein referred to as Danler).

Regarding claim 4, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 1. However, they fail to disclose the capacitance element has a capacitance value comprised between 10 to 30 picofarads.
Danler disclose the capacitance element has a capacitance value comprised between 10 to 30 picofarads [pg. 3, par 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Hofer, Ikemoto and Eray in view of Danler as it is well known in the art to use capacitance values that deem the best results for the design of the apparatus.

Claim 5-14, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over over Hofer et al. 2014/0158775 in view of Ikemoto et al. 2014/0246504 and Eray 8,749,390, as applied to claims 1, 3,1 5, and 18 in view of Finn et al. 2015/0021402.

Regarding claim 5, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 1. However, Hofer fails to disclose wherein the booster antenna lies on an antenna support comprising two main surfaces, the booster antenna comprising at least one electrically conductive winding disposed on at least one main surface support and extending between a first end and a second end, the coupler coil comprising at least one electrically conductive winding disposed on at least one main surface of the support and extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head-to-foot, alongside each other, and the second end of the booster antenna and the fourth end of the coupler coil being connected respectively to one of the first and second fingers.
Finn discloses the booster antenna lies on an antenna support comprising two main surfaces, the booster antenna comprising at least one electrically conductive winding disposed on at least one main surface support and extending between a first end and a second end, the coupler coil comprising at least one electrically conductive winding disposed on at least one main surface of the support and extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head-to-foot, alongside each other, and the second end of the booster antenna and the fourth end of the coupler coil being connected respectively to one of the first and second fingers [FIG 4-4I]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Hofer, Ikemoto and Eray in view of Finn as Finn discloses, “It is a general object of the invention to provide improved techniques for improving coupling with RFID smart cards (as an example of secure documents, and the like). It is a further general object of the invention to provide an improved booster antenna (BA) for smart cards. It is a further general object of the invention to provide improved techniques for embedding wire in a card body (CB) of a smart card. These and other objects may be achieved individually or collectively by various embodiments of the invention disclosed herein.” [52].
Regarding claim 6, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 1. Finn further discloses wherein the capacitance element comprises two regions made of a conductive material, the two regions being electrically isolated from one another, each region comprising on the one hand, a conductive pad connected to either said second end or said fourth end , and on the other hand, one of the first and second fingers [90] [290-291] [322-349].
Regarding claim 7, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 6. Finn further discloses at least one of the two regions comprises a plurality of fingers [FIG 6b].
Regarding claim 8, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 6. Finn further discloses a plurality of fingers interdigitated [FIG 6B].
Regarding claim 9, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 6. Finn further discloses the capacitance element comprises a substrate made of a dielectric material and an electrically conductive layer lying on the substrate, the two regions made of a conductive material being made in the electrically conductive layer and the substrate lying on the antenna support [FIG 4f-g].
Regarding claim 10, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 9. Finn further made of a conductive material are etched in the electrically conductive layer [FGI 4g-f].
Regarding claim 11, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 1. However, Hofer fails to disclose the booster antenna and the coupler coil are comprised of an electrically conductive wire embedded in the antenna support and the capacitance element comprises two regions made of a conductive material etched in an electrically conductive layer.
Finn discloses the booster antenna and the coupler coil are comprised of an electrically conductive wire embedded in the antenna support and the capacitance element comprises two regions made of a conductive material etched in an electrically conductive layer [FIG 4f-g]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 12, Hofer in view of Ikemoto and Eray,  discloses all of the limitations of claim 1. However, they fail to disclose the booster antenna, the coupler coil and the capacitance element are comprised of an electrically conductive wire embedded in the antenna support.
Finn disclose the booster antenna, the coupler coil and the capacitance element are comprised of an electrically conductive wire embedded in the antenna support [FIG g-f]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 13, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 12. Finn further discloses the capacitance element comprises two free ends [FIG 6B].
Regarding claim 14, Hofer in view of Ikemoto, Eray, and Finn discloses all of the limitations of claim 12. Finn further discloses the capacitance element is connected at one end to an inner winding of the coupler coil and at another end to an outer winding of the booster antenna, two other ends being left unconnected [FIG 6b].
Regarding claim 16, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 1. However, they fail to disclose the booster antenna is essentially of a rectangular shape with an upper and a7 lower parallel long sides and two lateral parallel short sides, the coupler coil being located inside the booster antenna, the coupler coil having an upper and a lower sides essentially parallel to said upper and lower parallel long sides of the booster antenna, and the capacitance element is arranged in an area extending, inside the booster antenna, below the upper long side of the booster antenna and a line parallel to, and at the level of, the lower side of the coupler coil.
Finn discloses the booster antenna is essentially of a rectangular shape with an upper and a7 lower parallel long sides and two lateral parallel short sides, the coupler coil being located inside the booster antenna, the coupler coil having an upper and a lower sides essentially parallel to said upper and lower parallel long sides of the booster antenna, and the capacitance element is arranged in an area extending, inside the booster antenna, below the upper long side of the booster antenna and a line parallel to, and at the level of, the lower side of the coupler coil [FIG 4-4I]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 17, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 1. However, they fail to disclose the booster antenna is essentially of a rectangular shape with two parallel long sides and two parallel short sides, and the fingers of the capacitance element extend from foot to head in a direction essentially parallel to the long sides of the booster antenna. 
Finn discloses booster antenna is essentially of a rectangular shape with two parallel long sides and two parallel short sides, and the fingers of the capacitance element extend from foot to head in a direction essentially parallel to the long sides of the booster antenna [6A-6B]. It would have been obvious to combine for the same reasons as claim 4.
Regarding claim 19, Hofer in view of Ikemoto and Eray discloses all of the limitations of claim 1. They fail to explicitly discloses the coupler coil comprising at least one electrically conductive winding extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, a capacitance element is connected to the booster antenna and the coupler coil, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head- to-foot, alongside each other, the second end of the booster antenna and the fourth end of the coupler coil being connected respectively to one of the first and second fingers.
Finn discloses a dielectric support (support 120), a booster antenna (booster outer coil) and a coupler coil (inner coil) are formed on one main surface of the support a coupler coil are formed on one main surface of the support the booster antenna  comprising at least one electrically conductive winding extending between a first end and a second end , the coupler coil comprising at least one electrically conductive winding extending between a third end and a fourth end, the third end being connected to the first end of the booster antenna, a capacitance element is connected to the booster antenna and the coupler coil, the capacitance element comprising at least a first finger and at least a second finger, the first and second fingers extending from a foot to a tip, head- to-foot, alongside each other, the second end of the booster antenna and the fourth end of the coupler coil being connected respectively to one of the first and second fingers [FIG 4d-e] [33] [444-445].
Regarding claim 20, Hofer in view of Ikemoto, Eray and Finn discloses all of the limitations of claim 19. Finn further discloses booster antenna, the coupler coil and the capacitance element  are comprised of a single continuous electrically conductive wire embedded in the antenna support [FIG 5D].
Regarding claim 21, Hofer in view of Ikemoto, Eray and Finn discloses all of the limitations of claim 19. Finn further discloses he booster antenna and the coupler coil are comprised of a continuous electrically conductive wire embedded in the antenna support and the capacitance element comprises a substrate made of a dielectric material with an electrically conductive layer lying on the substrate, the fingers being etched in the electrically conductive layer [FIG 6B].


Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant has amended claim 1. Upon further search and consideration, the Examiner has provided a U.S.C. 103 rejection (see above) that discloses the limitation of the second resonance frequency being lower than the reading frequency and the third resonance frequency being lower than  said reading frequency (see above for citations). Further Eray discloses the width of the band of frequencies to be greater than 2 MHz Therefore the claim stands rejected. Claims 3-21 depend from rejected independent claim 1 and are furthermore rejected. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 10-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887